Citation Nr: 0935606	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Jurisdiction over the claims folders 
subsequently was transferred to the RO in Nashville, 
Tennessee.

When this case previously was before the Board in December 
2008, the Board reopened the Veteran's claim for service 
connection for a back condition and  remanded the reopened 
claim for additional development.  The case since has been 
returned to the Board for further appellate action.


REMAND

The Veteran contends that service connection is warranted for 
a back condition because it is related to service.  He 
maintains that he was treated for back pain during service 
and has experienced back pain since his discharge from 
service.

Service treatment records reflect that the Veteran complained 
of low back pain in April 1987.  He reported that his pain 
began several days earlier after he participated in a road 
march carrying a rucksack.  He also reported that he 
previously had been treated for low back pain.  Physical 
examination revealed tenderness, and diagnostic assessments 
of "muscular skeletal pain" and mechanical low back pain 
were rendered.  No further complaints were noted, and a 
report of medical examination prepared at the time of the 
Veteran's discharge in April 1988 reflects that clinical 
evaluation revealed no spinal abnormalities.  However, in a 
contemporaneous report of medical history, the Veteran 
reported a history of recurrent back pain.  A notation to 
this report indicates that he had been treated for low back 
pain with a heating pad, medication, and physical therapy.

In August 1988, shortly after his discharge from active duty, 
the Veteran was afforded a VA examination in response to his 
original claim for service connection for a back condition.  
The examination report reflects that physical examination 
revealed no orthopedic abnormality of the low back.  However, 
an imaging study revealed narrowing of the intervertebral 
space between L5-S1.

The post-service medical evidence reflects that the Veteran 
sustained several injuries to his back after service.  A May 
2008 VA treatment record notes that the Veteran had sustained 
a "cracked disc" in his low back in 1994 and that he 
experienced periodic residual pain.  On VA examination in 
April 1996, he stated that he had fallen and injured his 
lower back at work in March 1995 and had been unable to work 
since that injury.  In addition, VA treatment records dated 
in August 2002 and September 2002 note the Veteran's 
complaint of back pain which began after a recent fall.

The post-service medical evidence also reflects that the 
Veteran currently has a back condition.  On VA examination in 
March 2009, the examiner diagnosed minimal degenerative disc 
disease (DDD) of the lower lumbar spine with minimal facet 
arthropathy at L5-S1.  The examiner opined that this 
condition was less likely as not caused by or a result of the 
Veteran's in-service back pain and explained that he had 
sustained back injuries after service.  However, she did not 
address the relationship between the changes noted near L5-S1 
on VA examination in August 1988 and the Veteran's current 
diagnosis.  She also did not address whether the Veteran's 
in-service back pain or the changes noted on VA examination 
in August 1988, within months of his discharge from active 
duty, played any role in the back injuries he subsequently 
sustained.  The Board, therefore, finds that a medical 
opinion that addresses these questions should be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a January 2008 VA treatment record indicates that 
the Veteran had appealed a determination of the Social 
Security Administration (SSA) regarding his application for 
disability benefits.  Efforts should be made to obtain 
records from the SSA since they may be pertinent to the 
Veteran's claim.  See 38 C.F.R. § 3.159(c)(1) (2008); see 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain 
from the SSA a copy of any disability 
determinations it has rendered for the 
Veteran and all records upon which such 
determinations were based.

2.  Then, the claims folders should be 
sent to an orthopedic specialist to 
determine the nature and etiology of 
any currently present back disorder.  
The claims folders must be made 
available to and reviewed by the 
examiner.

With respect to each back disorder 
found to be present, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder 
originated during the Veteran's active 
service or is otherwise etiologically 
related to service, to include whether 
his post-service back injuries are 
related to his in-service complaints of 
back pain or the changes noted shortly 
after his discharge from service. The 
question of whether the back pathology 
noted in and shortly after military 
service left the Veteran more 
susceptible to the later injuries also 
should be addressed. The examiner 
should provide the rationale for all 
opinions provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.


4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

